DETAILED ACTION
Allowable Subject Matter
Claims 1-5 and 7-11 allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “the ESD protection circuit includes: a clamper configured to generate a clamp voltage when a voltage applied to the through conductor exceeds a threshold voltage; and a vertical field-effect transistor configured to be on when the clamper is generating the clamp voltage” as recited in claim 1.
Matsuzawa et al. (US 20190229151 A1, hereinafter Matsuzawa), the closest reference, discloses a semiconductor device (FIGS. 1-9) comprising: 
an N-type substrate; (substrate 30, Paragraph [0077]: “The semiconductor substrate 30 includes a n-type silicon (Si) substrate…”)
a through conductor (through electrode 34) penetrating the N-type substrate; 
a protection target circuit (at least diffusion FD3 and connections 35 and 46) provided on the N-type substrate; (See FIG. 1) and 
an ESD protection circuit (at least cavity 54 used for ESD protection, see Paragraph [0041]) provided on the N-type substrate, wherein the protection target circuit and the ESD protection circuit are connected together, and the protection target circuit and the ESD protection circuit are connected to the through conductor. (See FIG. 1, where the circuits are connected together via at least the through conductor, and both circuits are connected to the through conductor)
However, Matsuzawa does not explicitly teach the ESD protection circuit includes: a clamper configured to generate a clamp voltage when a voltage applied to the through conductor exceeds a threshold voltage; and a vertical field-effect transistor configured to be on when the clamper is generating the clamp voltage as recited in claim 1.  No other reference remedies these deficiencies.
Therefore, claim 1 is allowed, and claims 2-5 and 7-11 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812